Having considered the petition and appendix filed in this
                matter, we conclude that petitioners have not demonstrated that our
                intervention by way of extraordinary relief is warranted. Id.; Smith, 107
                Nev. at 677, 818 P.2d at 851; see also NRAP 21(b)(1). Accordingly, we
                deny the petition.
                            It is so ORDERED.




                                                                                       J.



                                                                                       J.




                cc:   Hon. Ronald J. Israel, District Judge
                      Kolesar & Leatham, Chtd.
                      Reisman Sorokac
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) I947A